Phipps, Judge.
Antwan Grooms appeals his convictions of obstruction of an officer, battery, and giving a false name to a law enforcement officer. He challenges the sufficiency of the evidence. Finding the challenge wholly without merit, we affirm.
At the time of the incident, City of Stone Mountain police officer Mark Addington was working as a uniformed, off-duty police officer providing security at an adult entertainment club in DeKalb County. Grooms was a club patron. Alan Miles was a club bouncer. When *767Addington became aware of Grooms’s presence, he asked him to leave because Grooms had been banned from the premises. Addington and Miles testified that shortly thereafter, Grooms punched Addington in the face without warning or provocation. Addington and Miles then attempted to subdue Grooms. They did so with the aid of a City of Clarkston police officer who came to the club in response to Adding-ton’s radio call for emergency assistance. DeKalb County police officer Calvin Carter also came to the scene and arrested Grooms. Carter testified that, at the time, Grooms was extremely inebriated and belligerent. Carter also testified that Grooms gave him a false name. In his defense, Grooms testified to the effect that Addington and the bouncer were the aggressors in the affray, that he had done nothing wrong, and that he had acted in lawful self-defense.
Decided September 28, 2004.
Virginia W. Tinkler, for appellant.
Jeffrey H. Brickman, District Attorney, Barbara B. Conroy, Assistant District Attorney, for appellee.
Resolving conflicts in the testimony of witnesses and weighing the evidence are functions for the jury.1 On appeal, we review the evidence in a light most favorable to the verdict to determine whether any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.2 As long as there is some competent evidence to support each fact necessary for the state’s case, the jury’s verdict will be upheld.3 Adjudged by these principles, the evidence in this case is clearly sufficient to support Grooms’s convictions.

Judgment affirmed.


Smith, C. J., and Johnson, P. J., concur.


 Serritt v. State, 261 Ga. App. 344-345 (582 SE2d 507) (2003).


 Sutton v. State, 261 Ga. App. 860 (1) (583 SE2d 897) (2003).


 Morgan v. State, 255 Ga. App. 58 (1) (564 SE2d 467) (2002).